Continuation of 12:
The AFCP request filed 9/1/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:

The proposed amendments change the scope of claims 1, 8 and 21 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly discovered prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

The proposed amendment to claim 1 includes the limitations of claim 4 (“removing the hard mask layer to expose the semiconductor fin not covered by the sacrificial gate structure”), as well as the newly added limitation “wherein the first and second sidewall spacers are formed on and in contact with the top surface of the semiconductor fin”.  The proposed amendment to claims 8 and 21 contain newly added limitations similar to those added to claim 1.

Claim 1 stands rejected under 35 USC § 102(a)(1) as being anticipated by Jhaveri et al. (US 2015/0287779 A1), which teaches using hardmask 104 to form semiconductor fin 110, forming sacrificial gate 120 over the hardmask and the fin, and forming first and second sidewall spacers 122 on the sacrificial gate (fig. 1G).  
  Claim 4 stands rejected under 35 USC § 103 as being unpatentable over Jhaveri in view of Oh et al (US 2006/0029887 A1).  Oh teaches using hardmask 200' to form semiconductor fin 112’, forming sacrificial gate 138 over the hardmask and the fin, removing the hard mask layer to expose the semiconductor fin not covered by the sacrificial gate structure (fig. 14A: at least a portion of 112’ not covered by 138 exposed by removing portions of 200’), and forming first and second sidewall spacers 154 on the sacrificial gate (fig. 16B).  

Claims 8, 21 and 24 stand rejected under 35 USC § 102(a)(1) as being anticipated by Kim et al. (US 2016/0141392 A1), which teaches using hardmask 130 to form semiconductor fin AF, forming sacrificial gate 200 over the hardmask and the fin, removing the hard mask layer to expose the semiconductor fin not covered by the sacrificial gate structure (figs. 3A-3B: at least a portion of AF not covered by 200 exposed by removing portions of 130, and forming first and second sidewall spacers 210 on the sacrificial gate (fig. 6A). 
None of Jhaveri, Oh or Kim appear to teach first and second sidewall spacers on a sacrificial gate, over a fin masking layer, and in contact with the top surface of a semiconductor fin, as required by the proposed amendment.

An updated search was conducted which identified new prior art references, in the same field of endeavor as Jhaveri, Oh and Kim, which appear to teach the newly proposed limitations.  Basker et al. (PG Pub. No. US 2016/0380058 A1) teaches using hardmask 120 to form semiconductor fins 130 (¶ 0014 & fig. 5B), forming sacrificial gate 140 over the hardmask and the fins (¶ 0015 & figs. 6A-6B), removing portions of the hardmask exposed from the sacrificial gate (¶ 0050 & fig. 7C), and forming first and second sidewall spacers 144 on and in contact with the top surface of the semiconductor fin (¶ 0030 & fig. 7C).  
Similarly, Lee et al. (US 2005/0019993 A1) teaches using hardmask 16 to form semiconductor fins 18 (¶ 0037 & fig. 6A), forming sacrificial gate 30 over the hardmask and the fins (¶ 0044 & figs. 10A-10C), removing portions of the hardmask exposed from the sacrificial gate (¶ 0049), and forming first and second sidewall spacers 34 on and in contact with the top surface of the semiconductor fin (¶ 0049 & fig. 12B).
It appears both Basker and Lee could be used in combination with the previously-cited prior art to establish new grounds of rejection for at least independent claims 1, 8 and 21.  Therefore, a decision on determining allowability could not be made within the guidelines of the AFCP request.

/BRIAN TURNER/               Examiner, Art Unit 2894